





AMENDMENT NO. 5 TO THE AMENDED AND RESTATED WHOLESALE FINANCING PLAN
_____________________________________________________________________________________________
    
This Amendment No. 5 to the Amended and Restated Wholesale Financing Plan (the
“Amendment”) is entered into effective as of February 15, 2017 by and between
Titan Machinery, Inc., (“Debtor”) and DLL Finance LLC (f.k.a. Agricredit
Acceptance LLC) (“Secured Party”) (each a “Party” and collectively the
“Parties”).


Debtor and Agricredit Acceptance LLC, as predecessor in interest to Secured
Party, entered into the Amended and Restated Wholesale Financing Plan dated
October 31, 2013, as amended by Amendment No. 1 to the Amended and Restated
Wholesale Financing Plan dated April 1, 2015, Amendment No. 2 to the Amended and
Restated Wholesale Financing Plan dated September 1, 2015, Amendment No. 3 to
the Amended and Restated Wholesale Financing Plan dated April 1, 2016, and
Amendment No. 4 to the Amended and Restated Wholesale Financing Plan dated
August 31, 2016 (as amended, the “Agreement”), and Debtor and Secured Party now
desire to further amend the Agreement as set forth below.


NOW THEREFORE, INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual
covenants and agreements contained herein, the Parties agree as follows:


1.
Integration. Except as amended herein, the terms and conditions of the Agreement
shall remain unchanged and in full force and effect. In the event of a conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall prevail. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Agreement.



2.
Amendment. The Agreement shall be amended as follows:



a.
The Total Amount of Uncommitted Credit Facility at Approval, as indicated on the
first page of the Agreement, shall be deleted and replaced with Forty-Five
Million Dollars ($45,000,000.00). Debtor waives receipt of written notice from
Secured Party regarding the foregoing.



b.
Section 10, titled “Annual Renewal Fee,” is hereby deleted in its entirety and
replaced with the following:



10.
ANNUAL RENEWAL FEE. In addition to Debtor’s obligations, representations and
warranties hereunder, Debtor shall pay to Secured Party an Annual Renewal Fee
equal to ten thousand dollars ($10,000.00). Secured Party will invoice the
Annual Renewal Fee by July 31st of each year. The annual renewal fee shall be
due and payable to Secured Party no later than August 31st of that year.

    
3.
Miscellaneous. This Amendment may be executed in counterparts, including
facsimile counterparts, each of which will constitute an original, but which
collectively will form one and the same instrument. This Amendment constitutes
the final agreement between the Parties and is the exclusive expression of the
Parties’ agreement on the matters contained herein. All earlier and
contemporaneous negotiations and agreements between the Parties on the matters
contained herein are expressly merged into and superseded by this Amendment. Any
modification or additions to the terms of this Amendment must be in a written
agreement identified as an amendment and executed by both Parties.



IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
date set forth above.
debtorsig.jpg [debtorsig.jpg]
Titan Machinery, Inc.
securedpartysig.jpg [securedpartysig.jpg]


DLL Finance LLC 
At: 8001 Birchwood Court, Johnston, IA 50131
Debtor
/s/ Ted O. Christianson


/s/ Todd R. Cate
Authorized Signature
Authorized Signature
Ted O. Christianson, Treasurer
2/1/17
Todd R. Cate, VP Operations
2/2/2017
Print Name & Title
Date
Print Name & Title
Date








